DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment filed on 12/02/2021 has been entered. Claims 1, 4-5, 8 and 11 have been amended. Thus, claims 1-5, 8-11 and 13-14 are thus currently pending and are under current examination.

Withdrawn Rejection
Claims 1 and 8 have been amended to recite that the content of bisphenol is not less than 95.0% by mass. US’513 teaches that the concentrated residue comprising bisphenol A and less than 200 ppm organosulfur (20 ppm organosulfur in Example 1), contains bisphenol A at a concentration of between 20 and 50% by weight (40% in Example 1) (col. 3, lines 19-40 and Example 1). Furthermore, US’513 teaches that the concentrated residue is separated into phenol adduct crystals (which contains bisphenol A and phenol according to col. 3, lines 57-59) and a crystallization mother liquor containing reaction by-products through filtration or centrifugation (col. 3, lines 63-66) and that the by-products comprise an organosulfur (col. 2, lines 52-54). Hence it is understood that the organosulfur is removed with the crystallization mother liquor and is not present in the phenol adduct crystals containing bisphenol A. Accordingly, the 
NOTE: The declaration under 37 C.F.R. 1.132 is moot in view of the reasons for the withdrawal of the 102(a)(1) rejection set forth above.


Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 8-11 stand rejected in a modified form (see underlined section) under 35 U.S.C. 103 as being unpatentable over Patent application publication number US2021/0070727A1 (US’727 hereinafter, Effectively filed on Jan. 18, 2017; cited in Office Action 06/28/2021).
Regarding Claims 1, 4-6, 8 and 10-12, US’727 teaches in [0152]-[0167] a process for producing bisphenols of general formula (0) by reacting phenols with aldehydes or ketones ([0154]). US’727 exemplifies in [0539]-[0540] a method for producing bisphenols P-5 and P-6 (see below for structures) by reacting 4-biphenylaldehyde and benzaldehyde, respectively, with resorcinol in the presence of hydrochloric acid catalyst and dodecylmercaptan. 

    PNG
    media_image1.png
    294
    614
    media_image1.png
    Greyscale

 Furthermore, US’727 teaches in a non-exemplified embodiment [0162] that sulfuric acid is another preferred acid catalyst in place of hydrochloric acid.

    PNG
    media_image2.png
    111
    546
    media_image2.png
    Greyscale
 
Accordingly, replacing the exemplified hydrochloric acid catalyst with the non-exemplified sulfuric acid catalyst, a skilled artisan would have a reasonable expectation of success in obtaining bisphenol composition.
The difference between the instant claims 5 and 8 and US’727 is that the instant  claims recite the formation of monoalkyl sulfate by reacting sulfuric acid and an aliphatic alcohol before the subsequent reaction of a ketone or an aldehyde with an aromatic alcohol in the presence of the monoalkyl sulfate whereas US’727 teaches in [0154] that the bisphenol is obtained by reacting phenols and aldehydes or ketones in the presence of acid catalyst (among which sulfuric acid is used [0162]) and a solvent (among which aliphatic alcohols are used [0163]) with no mention of the formation of monoalkyl sulfate. However, since US’727 lists sulfuric acid catalyst and aliphatic alcohols solvents, monoalkyl sulfate would necessarily form in situ from sulfuric acid catalyst and aliphatic alcohols and the reaction of phenol and ketone or aldehyde would necessarily react in the presence of the formed monoalkyl sulfate. In other words, difference in the order of adding sulfuric acid and an aliphatic alcohol in the reaction process would not result in a different product other than monoalkyl sulfate in the absence of evidence to the contrary (MPEP § 2144.04).

Furthermore, US’727 is silent about the presence of aryl alkyl sulfide or dialkyl sulfide in the product composition at an amount of 0.1 ppb by mass to 1% by mass with respect to the bisphenol as in Claims 1 and 8; about the nature of the aryl alkyl sulfide and dialkyl sulfide of Claims 2-3 and 9; and about the purity of the bisphenol as in Claims 1, 4, 8 and 10, however because US’727 teaches every limitation of process Claims 5 and 11, the presence of the aryl alkyl sulfide or dialkyl sulfide at an amount of 0.1 ppb by mass to 1% by mass with respect to the bisphenol, the nature of the aryl alkyl sulfide and dialkyl sulfide of Claims 2-3 and 9; and the claimed purity of the bisphenol are anticipated in the product composition of US’727. 
Moreover, the instant specification describes in [0045] that “a (di)sulfide is produced together with a bisphenol …during the production of the bisphenol” and in that the (di)sulfide is derived from the thiol catalyst ([0045]) or from thiol catalyst and aromatic alcohol ([0048]) . Hence, since US’727 teaches the same thiol, dodecylmercaptan, and aromatic alcohol, resorcinol, the aryl alkyl sulfide and dialkyl sulfide are anticipated to form with the bisphenol product of US’727.



Claims 7 and 13-14 stand rejected under 35 U.S.C. 103 as being unpatentable over Patent application publication number US2021/0070727A1 (US’727 hereinafter, Effectively filed on Jan. 18, 2017; cited in Office Action 06/28/2021) as applied to Claims 1-5 and 8-11 above, and further in view of Patent number US5,278,279 (US’279 hereinafter, Published Jan. 11, 1994; cited in Office Action 01/21/2021).
The teachings of US’727 have been set forth above.
Regarding Claims 7 and 13, US’727 fails to teach or suggest the method for producing the polycarbonate resin. However, the deficiency is cured by US’279. 
US’279 teaches a method for obtaining polycarbonate resin by the reaction of dihydroxy compounds with a diester of carbonic acid and/or a diester of dicarbonic acid in the presence of transesterification catalyst (col. 1, ll. 11-17). Furthermore, US’279 teaches bisphenols of formula (V) (col. 22) that are also taught by some of the bisphenols of US’727 (BiP-1 in [0518]) (see below):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    259
    564
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Regarding Claim 14, it has been set forth above that US’727 produces bisphenol composition that necessarily comprises aryl alkyl sulfide at an amount of 0.1 ppb by mass to 1% by mass with respect to the 9,9-biscresolfluorene and thus, if the same composition is used as a starting material in the production of the polycarbonate resin, 

US’279 teaches that the polycarbonates obtained are used as an engineering plastic and are particularly useful as the material of articles for outdoor use, such as outdoor lighting fixtures, windowpanes and fences; and articles to be exposed to high temperature and high humidity, e.g., microwave ovens, tableware, tanks and pipe. Accordingly a skilled artisan would have been motivated to use the bisphenol composition of US’727 in the methods of US’279 with a reasonable expectation of success in obtaining polycarbonate resins with industrial applicability.
It would thus have been prima facie obvious to a skilled artisan before the effective filling date of the instant invention to produce polycarbonate resin using bisphenol composition of Claims 1 and 8 in view of the combination of US’727 and US’279.

Response to Arguments
Applicant argues that in order to obtain the bisphenol compositions containing an aryl alkyl sulfide or a dialkyl disulfide in a specific range as instantly claimed, the alkylthiol must be added after adding and reacting sulfuric acid and aliphatic alcohol to produce the monoalkyl sulfate as shows by Examples 5 to 8.
The examiner disagrees. Even though Examples 5 to 8 describes adding sulfuric acid and aliphatic alcohol before the addition of alkylthiol, nowhere in the examples describes that the bisphenol compositions containing an aryl alkyl sulfide or a dialkyl disulfide in a specific range as instantly claimed is due to the reaction of sulfuric acid and aliphatic alcohol before the addition of alkylthiol. In fact, the specification describes in the nonexemplified embodiment that the (di)sulfide is produced together with a bisphenol in the reaction during production of the bisphenol wherein the reaction is conducted in the presence of an acid catalyst and thiol catalyst and that the (di)sulfide derives from the thiol catalyst ([0045]-[0050]). Nowhere in this embodiment or anywhere in the specification does state that the specific concentration of the (di)sulfide in the bisphenol composition is obtained because alkylthiol is added after the addition of sulfuric acid and aliphatic alcohol.
In view of the foregoing, the instant claims remain being obvious over the teachings of US’727 for reasons set forth in the rejection.

Conclusion
Claims 1-5, 7-11 and 13-14 are rejected and no claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622